Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ amendment filed on 06/17/2021.
	Claim 1 has been amended.  Claims 2-3, 7-10 and 12 have been canceled. Accordingly, claims 1, 4-6, 11 and 13-14 are pending in this application.
	Applicants’ cooperation in correcting the informalities in the drawing and specification are appreciated.  All of the objections to the specification as failing to provide proper antecedent basis for the claimed subject matter have been overcome.  

Drawings
The drawings were received on 06/17/2021.  These drawings are approved.

Allowable Subject Matter
2.	Claims 1, 4-6, 11 and 13-14 are allowed over the prior art of record.
3.	The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious the claimed combination including the limitation directed to a gear pin fixedly mounted to the casing, wherein the pinion is coupled to the rotating shaft such that the pinion and the rotating shaft are rotationally driven in an integrated manner when the rotating shaft .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TT/							/Theresa Trieu/                                                                                    Primary Examiner, Art Unit 3746